[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                    FOR THE ELEVENTH CIRCUIT

                       -------------------------------------------             FILED
                                    No. 04-13650
                                                                      U.S. COURT OF APPEALS
                              Non-Argument Calendar                     ELEVENTH CIRCUIT
                      --------------------------------------------           June 28, 2005
                                                                         THOMAS K. KAHN
                      D. C. Docket No. 01-00377-CR-JIC                        CLERK



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,


                                        versus

GILBERTO RIVERO,

                                                 Defendant-Appellant.



            ----------------------------------------------------------------
                 Appeal from the United States District Court
                       for the Southern District of Florida
            ----------------------------------------------------------------
                                (June 28, 2005)


Before EDMONDSON, Chief Judge, BIRCH and BARKETT, Circuit Judges.


PER CURIAM:
      Upon resentencing, Gilberto Rivero appeals his 420-month total sentence

after a jury found him guilty of drug trafficking and firearms offenses. No

reversible error has been shown; we affirm.

      Rivero was found guilty of, among other things, using and carrying a

firearm during a drug trafficking offense, in violation of 18 U.S.C. § 924(c), and

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). At

the initial sentencing, Rivero objected to his classification as a career offender

because his predicate offenses were not “crimes of violence.” The district court

overruled this objection. We vacated Rivero’s § 922(g)(1) conviction and

remanded for resentencing; but we wrote that the district court properly classified

Rivero as a career offender. See United States v. Gunn, 369 F.3d 1229, 1238

(11th Cir.), cert. denied, 125 S.Ct. 324 (2004).

      At resentencing, Rivero raised no new objections. The district court

determined that Rivero’s offense level was 37 and that his criminal history

category was VI, resulting in a sentencing range of 360 months to life. Rivero

asked only that he be sentenced at the low end of the guideline range. The district

court then sentenced Rivero to a 420-month total sentence: 360-month concurrent

sentences for two drug trafficking convictions, a 240-month concurrent sentence




                                          2
for a drug-related firearms offense, and a 60-month consecutive sentence for the

§ 924(c) conviction.

      After the district court imposed sentence, Rivero asked that the 60-month

consecutive § 924(c) sentence be run concurrently with the other sentences.

Rivero noted that “even though he scores as a career offender, that is extremely

Draconian, and is essentially akin to a life sentence, and is not warranted based

upon the facts in this case.” The district court overruled Rivero’s objection,

concluding that § 924(c) required that the 60-month sentence run consecutively.

      Rivero argues that the district court erred by not awarding him a downward

departure, under U.S.S.G. § 4A1.3, based on the overrepresentation of his

criminal history. He contends that the district court’s reference to § 924(c)’s

requirement of a consecutive sentence is evidence that the district court felt that it

did not have the authority to depart downward from the 360-month sentence.

      We “generally may not review the merits of a district court’s refusal to grant

a downward departure”; but we “may conduct a de novo review of a defendant’s

claim that the district court mistakenly believed it lacked the authority to grant

such a departure.” United States v. Mignott, 184 F.3d 1288, 1290 (11th Cir.

1999).




                                           3
      We reject Rivero’s argument. At resentencing, Rivero did not request a

downward departure based on overrepresentation of his criminal history: he did

not mention § 4A1.3 and only challenged the court’s imposition of the consecutive

§ 924(c) sentence. Rivero failed to put the district court on notice that he was

requesting a downward departure. See United States v. Dennis, 786 F.2d 1029,

1042 (11th Cir. 1986) (stating that to preserve issue for appellate consideration,

defendant must lodge more than a general objection or an objection on other

grounds). Rivero also provides no basis for us to conclude that the district court

committed error in failing to sua sponte consider a downward departure based on

§ 4A1.3. See Fed.R.Crim.P. 32(h) (requiring a court to notify the parties before

departing on a previously unidentified ground); Burns v. United States, 111

S.Ct. 2182, 2186 & n.4 (1991) (noting that Rule 32 applies to downward

departures and that sua sponte departures occur only in “extraordinary” cases).

      And even had Rivero filed a motion for a downward departure, we would be

unable to review the denial of that request. Rivero has presented no evidence that

the district court misapprehended its authority to depart downward based on

alleged criminal history overrepresentation. See United States v. Hansen, 262

F.3d 1217, 1255 (11th Cir. 2001) (where no indication that district court




                                          4
misapprehended its authority, we assume that sentencing court understood it had

authority to depart downward). The sentence was lawful and reasonable.

      AFFIRMED.




                                        5